Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 14-19 in the reply filed on 11/18/2020 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden in examining claims 20-26.  This is not found persuasive because claims 20-26 require other limitations not included in the method claims. For example, claim 20 requires the frozen food to be of “predominantly plant origin” while the method claims do not have this requirement. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/2020.
It is noted that the previous examiner indicated claims 14-26 were rejected in the office action dated 3/23/2021. However, this is believed to be a typo because the previous examiner did not withdraw the restriction requirement nor did he rejoin the claims. Therefore, claims 20-26 remain withdrawn. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “by way of apparatuses for cutting and mixing” in claim 14 and “by way of a forming unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “homogenizing said ingredient by way of apparatuses for cutting and mixing”. As stated above, this limitation is being treated under 112f. This term lacks 
Claim 19 recites “is carried out by way of a forming unit”. As stated above, this limitation is being treated under 112f. This term lacks written description because the instant spec does not provide any specific structure for the forming unit. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites “distributing said mixture on at least one surface in order to generate layers of predefined dimensions”. The limitation reciting “at least one surface” 
Claim 14 recites “homogenizing said ingredient by way of apparatuses for cutting and mixing”. As stated above, this limitation is being treated under 112f. This limitation is indefinite since the instant spec does not provide any specific structure for the apparatuses for cutting and mixing.
Claim 15 recites “storing each package containing at least one topped, water-sprayed and frozen layer in a freezer at a temperature comprised between -10 C and -30 C”. 
This limitation reciting a minimum of one layer contradicts the other limitations in the claim that refer to “said layers”. 
Regarding claim 15, it is unclear what is considered an “adapted container”. The instant spec provides no clear definition or no further guidance as to how the container is adapted and for what purpose. 
Regarding claim 15, it is unclear what is encompassed by the phrase “a respective cooking”. One does not know if the term “respective” adds any further limitation to the cooking process. 
Claim 19 recites “is carried out by way of a forming unit”. As stated above, this limitation is being treated under 112f. This limitation is indefinite since the instant spec 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14,16,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeze Your Way Fit(Clean Eating Cauliflower Pizza Crust(and Cauliflower Bread Sticks!))
	Regarding claim 14, Freeze Your Way Fit(aka Freeze) teaches a method of preparing frozen foods, including the steps of:
	-washing vegetables(cauliflower) to eliminate any residues(p.1, step one);

	Cutting said cauliflower into portions the size of rice through the use of a shredder blade or hand grater(p.1, step one). As evidenced by https://www.fao.org/3/t0567e/t0567e07.htm#:~:text=Rice%20classification&text=IRRI%20uses%20the%20following%20scale,%3B%20and%20round%2C%20%3C%201.0, rice grains have a size of 5.50mm-7.50mm.
	Cooking said portions by way of steaming in the microwave(p.2, step two)
	Measuring predefined quantities of ingredients which comprise said portions of cauliflower, egg white(a whole egg inherently contains egg white) and a regulator for flavor comprising fennel, oregano, and parsley(p.2, step three). Freeze is silent on the amounts of the vegetables and egg whites in terms of percentages by weight since a head of cauliflower can vary in size. However, it would have been obvious to adjust the amount of cauliflower depending on the taste and nutritional value desired, with more cauliflower providing more nutritional value. Likewise, it would have been obvious to adjust the amount of egg white in order to achieve the desired structure and texture because egg white functions as a binder. 
	Homogenizing said ingredients by mixing in order to form a homogenous mixture(p.2, step three, see uniform mixture in picture). No specific apparatus for mixing is identified in Freeze so one of ordinary skill in the art would assume that this method is done by hand. However, electric hand and stand mixers are well known in art so it 
	Distributing said mixture on at least one surface of a pan in order to generate a layer of predefined dimensions(the mixture would fill the pan and meet the dimensions of the pan)(p.2, step four). Freeze does not teach multiple layers of mixture as claimed. However, it would have been obvious to apply multiple layers of the mixture depending on the thickness desired in the pizza crust. 
	Freezing said layers by way of a freezer(p.2, Pizza crusts can be frozen and saved for later without toppings). As evidenced by FDA.gov(https://www.fda.gov/consumers/consumer-updates/are-you-storing-food-safely), freezers are kept at -18C. 
	Subjecting said layers to surface topping such as tomato sauce and cheese(p.2).
	Freeze is silent on the amount of pesticides in the vegetables. However, it would have been obvious to buy organic vegetables and thoroughly wash the vegetables in order to achieve a pesticides level lower than a preset threshold of 0.01mg/Kg. 
	Freeze does not specifically teach freezing the cooked portions of vegetables by freezer to a temperature comprised between -10C and -30C. However, since frozen riced vegetables are commonly available in stores it would have been obvious to use frozen riced vegetables to mix with the egg white and form the crust in order to save time and add convenience. It also would have been obvious to make the riced cauliflower ahead of time and freeze it for future use. As evidenced by FDA.gov, freezers are kept at -18C.

	Regarding claim 18, Freeze does not teach an intermediate step of storing and transferring said cooked and frozen vegetables. However, as stated above, it would have been obvious to purchase commercially available cooked and frozen riced vegetables or to make the rice vegetables ahead of time and store them in the freezer. If the vegetables were pre-purchased or made ahead of time, it would have been obvious to store and transfer the vegetables in a freezer up until the time of pizza dough preparation. 
	Regarding claim 19, Freeze teaches applying the mixture onto a pan in order to form the pizza crust. No specific definition is provided in the instant spec for the term “forming unit”. Therefore, forming the pizza crust by hand would be considered “a forming unit” under the broadest, most reasonable interpretation. 

	
Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeze Your Way Fit(Clean Eating Cauliflower Pizza Crust(and Cauliflower Bread Sticks!)) in view of Kielsmeir(US 5030470)
. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeze Your Way Fit(Clean Eating Cauliflower Pizza Crust(and Cauliflower Bread Sticks!)) in view of Guess Who’s Cooking(Cauliflower Pizza Crust). 
Regarding claim 17, Freeze does not teach that the pizza crust comprises a cereal flour for a regulator of texture. However, Guess Who’s Cooking teaches a cauliflower pizza crust comprising cauliflower, whole wheat flour, an egg, salt, garlic powder, and dried oregano. It would have been obvious to include whole wheat flour(a cereal flour) in the cauliflower pizza crust mixture in Freeze since wheat flour comprises 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791